PER CURIAM.
Appellee contends in application for rehearing that this Court should not have remanded this matter to the trial court and bases such contention upon the holding in the following cases: Campbell v. Marshall, La.App., 28 So.2d 296; Chelette v. Roberts, La.App., 185 So. 678; Williamson v. Enterprise Brick Co., 190 La. 415, 182 So. 556; United States Fidelity & Guaranty v. Houlton, 11 La.App. 303, 123 So. 415; *807Scruggs v. Cory, La.App., 149 So. 902; Garig v. Truth Printing and Rubber Company, 123 La. 895; 49 So. 632.
While we recognize the holding in the above cited cases, they are not controlling under the facts in the present case. Under the authority vested in this court under Article 906 of the Code of Practice we feel that in the furtherance of justice the case should be remanded. See Mayer v. Barrow, 182 La. 983; 162 So. 748; In re Succession of Bright, 197 La. 251, 1 So.2d 94; Item Co., Ltd. v. St. Tammany Hotel, La.App., 175 So. 421; Young v. Thompson, La.App., 189 So. 487; Wren v. Brock, La.App., 200 So. 674; Id., 198 La. 1026, 5 So.2d 323; Id., La.App., 7 So.2d 271.
Rehearing denied.